DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1 - 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “3rd Generation Partnership Project: Technical Specification Group Radio Access Network; NR; Physical layer procedures for control (Release 16)", 3GPP STANDARD; TECHNICAL SPECIFICATION; 3GPP TS 38.213, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), val. RAN WG1, no. V16.0.0 14 January 2020 (2020-01-14), pages 1-146, XPO51T 860806 (call for 3GPP reference).
Regarding claim 1, 3GPP reference teaches that a method of wireless communication performed by a user equipment (UE) (see section 4.1 teaches user MCG for transmission on the MCG by p-NR-FR1 and/or by p-NR-FR2 and maximum power PSCG for transmission on the SCG by p-NR-FR1 and/or by p-NR-FR2 and with an inter-CG power sharing mode by NR-DC-PC mode for FR1 and/or by NR-DC-PC-mode for FR2). 3GPP reference teaches that determining whether a combination of the MCG maximum power value and the SCG maximum power value satisfies a threshold (see section 7.6.2 teaches that power sharing mode, it is implicit in the definition of static power sharing that PMCG + PSCG is lower than total power for NR-DC). 3GPP reference teaches that performing a transmission on the SCG using a first transmit power and a transmission on the MCG using a second transmit power (see section 7.6.2 teaches that UE determining transmission power on the MCG using second transmit power and transmission power on the SCG using first transmit power), 3GPP reference teaches that based at least in part on the combination of the MCG maximum power value and the SCG maximum power value satisfying the threshold, the first transmit power is determined based at least in part on a time offset associated with the transmission on the SCG (see section 7.6.2, case dynamic, note Toffset), or wherein, based at least in part on the combination of the MCG maximum power value and the SCG maximum power value failing to satisfy the threshold, the first transmit power is determined without using the time offset (see section 7.6.2 teaches cases Same-static-mode 1, Same-static-mode 2, in addition, in Dynamic mode if PMCG + SCG is lower than total power for NR-DC, there is no need to scale the SCG power, hence no consider the time offset). 
Regarding claim 2, 3GPP reference teaches that determining whether the MCG maximum power value and the SCG maximum power value satisfy the threshold further comprises determining whether a sum of the MCG maximum power value and the SCG maximum power value satisfies the threshold (see section 7.6.2 teaches it is implicit in the definition of static power sharing that PMCG + PSCG is lower than total power for NR-DC). 
Regarding claim 3, 3GPP reference teaches that the configuration information indicates a dynamic power control mode for the UE (see section 7.6.2 teaches dynamic mode for power control). 
Regarding claim 4, 3GPP reference teaches that based at least in part on the MCG maximum power value and the SCG maximum power value failing to satisfy the threshold and based at least in part on the transmission on the MCG being non-overlapped with the transmission on the SCG, the first transmit power and the second transmit power are determined without using the MCG maximum power value or the SCG maximum power value (see section 7.6.2 teaches that providing NR-DC-PC mode = semi-static-mode 2, otherwise, the UE determining a transmission power for the MCG or the SCG, and without considering PMCG or PSCG, if the UE indicates a capability for dynamic power sharing between the MCG and the SCG and is provided NR-DC-PC mode = dynamic mode, if UE transmission in slot 1 of the MCG or in slot 2 of the SCG do not overlap in time with any UE transmission on the SCG or the MCG, respectively MCG or PSCG, respectively). 
Regarding claim 5, 3GPP reference teaches that based at least in part on the MCG maximum power value and the SCG maximum power value failing to satisfy the threshold and based at least in part on the transmission on the MCG being at least partially overlapped with the transmission on the SCG, the first transmit power and the second transmit power are determined based at least in part on at least one of the MCG maximum power value or the SCG maximum power value (see section 7.6.2 teaches if a UE is provided NR-DC-PC-mode = Semi-static-mode 2, if at least one symbol of slot 1 of the MCG or of the SCG that is indicated as unlink or flexible to a UE by tdd-UL-DL-Configuration Common and tdd-UL-DL- Configuration Dedicated, if provided, overlaps with a symbol for any ongoing transmission in slot 2 of the SCG or of the MCG, respectively, the UE determines a power for the transmission on the SCG or the MCG in slot 2 as described in Clauses 7.1 through 7.5 using PMCG or PSCG, respectively, as the maximum transmission power, if the UE indicates a capability for dynamic power sharing between the MCG and the SCG and is provided NR-DC-PC-made = Dynamic, if UE transmission in slot 1 of the MCG overlap in time...the UE determines according to Clauses 7.1 through 7.5 using PMCG or PSCG, respectively, as the Maximum transmission powers on the MCG and the SCG). 
Regarding claim 6, 3GPP reference teaches that determining the first transmit power based at least in part on whether a time at which control information, associated with the transmission on the MCG, is received precedes a start of the transmission on the SCG by at least the time offset (see section 7.6.2 teaches that the UE does not expect to 
Regarding claim 7, 3GPP reference teaches all the limitation as discussed in claim 1.
Regarding claim 8, 3GPP reference teaches all the limitation as discussed in claim 2.
Regarding claim 9, 3GPP reference teaches all the limitation as discussed in claim 3.
Regarding claim 10, 3GPP reference teaches all the limitation as discussed in claim 4.
Regarding claim 11, 3GPP reference teaches all the limitation as discussed in claim 5.
Regarding claim 12, 3GPP reference teaches all the limitation as discussed in claim 6.
Regarding claim 13, 3GPP reference teaches all the limitation as discussed in claims 1 and 7.
Regarding claim 14, 3GPP reference teaches all the limitation as discussed in claim 2.
Regarding claim 15, 3GPP reference teaches all the limitation as discussed in claim 3.
claim 16, 3GPP reference teaches all the limitation as discussed in claim 4.
Regarding claim 17, 3GPP reference teaches all the limitation as discussed in claim 5.
Regarding claim 18, 3GPP reference teaches all the limitation as discussed in claim 6.
Regarding claim 19, 3GPP reference teaches all the limitation as discussed in claim 1.
Regarding claim 20, 3GPP reference teaches all the limitation as discussed in claim 2.
Regarding claim 21, 3GPP reference teaches all the limitation as discussed in claim 3.
Regarding claim 22, 3GPP reference teaches all the limitation as discussed in claim 4.
Regarding claim 23, 3GPP reference teaches all the limitation as discussed in claim 5.
Regarding claim 24, 3GPP reference teaches all the limitation as discussed in claim 6.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhang et al. (US 10,986,622) discloses User Equipment Downlink Transmission Configuration Indication (TCI)-State Selection.
Papasakellarion (US 10,142,945) discloses Power Control for Transmission of Uplink Control Information on Two Cells in Carrier Aggregation.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
January 26, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649